DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's amended claim set filed 2/28/2021 has been entered. Claims 1-69 are pending.
Election/Restrictions
Applicant's election with traverse of Group VII, drawn to a method of preparing a population of cells in claims 37-44, and the species of “skeletal myogenic progenitors”, Y27632 and SB431542 in the reply filed on 2/28/2021 is acknowledged.  The traversal is on the grounds that the method of Group VII makes the products of Groups VIII and IX, and that the products of these groups cannot be made by other methods. This is not found persuasive because the products in Groups VIII and IX are isolated exosomes, whereas the method in Group VII is directed to making a population of cells, not a population of exosomes. Applicant further traverses on the grounds that on the grounds that the products produced in the method of Group VII are used in the methods of Groups XII and XIII, and that these methods can only be carried out using the product produced in the method of Group VII. However, this is not the case as both Groups XII and XIII recite that the treatment methods can be carried out using a population of exosomes or macrovesicles, neither of which are prepared in the method of Group VII. Furthermore, as stated in the restriction requirement mailed 11/30/2020, the claims are draw to distinct methods and products that have unique considerations, and therefore there is a serious search burden in examining any combination of the groups. Additionally, there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-36 and 45-69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/28/2021.
Examination on the merits commences with claims 37-44 being considered ONLY. Claim 37 is considered ONLY as it relates to the elected method of preparing a population of skeletal myogenic progenitors, claim 40 is considered ONLY to the extent that it relates to the use of inhibitor Y27632, and claim 42 is considered ONLY to the extent that it relates to the use of .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 14255789, 14951354 and 15201292, each fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  None of the prior filed applications contemplate treatment with Givinostat which is required by independent claim 37. There is no support or disclosure in any of the prior filed applications for methods of producing skeletal myogenic progenitors comprising contacting hiPSCs with an effective amount of Givinostat. Additionally, there is no support or disclosure in any of the prior filed applications for methods of producing skeletal myogenic progenitors 1/26/2018, the date of the filing of the instant application. 
Claim Interpretation
Claim 37 recites an optional step. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Therefore this optional step is not read into the claims.
Claims 39 and 41 recite limitations of “further culturing the cells” but the claims do not limit to whether it is the hiPSCs, the skeletal myogenic progenitors, or some intermediate cell that is further cultured. Therefore the claims are broad to including the “further culturing” step at any point in the claimed method. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 43-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a natural product without significantly more. The claims are directed the judicial exception of a product of naturally occurring cells. While the claims recite that the product-by-process limitation wherein the cells are produced according to the method claim 37, the method of claim 37 produces a skeletal myogenic progenitor cell which is a naturally occurring cell type. Furthermore, while the claims limit to the cells expressing one of several markers, these markers are inherently expressed by naturally occurring cells and therefore do not distinguish the claimed cells from naturally occurring cells. This judicial exception is not integrated into a practical application because the claims do not recite any additional features and therefore the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43 and 44 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Darabi et al (2014, Derivation of Skeletal Myogenic Precursors from Human Pluripotent Stem Cells Using Conditional Expression of PAX7. In: Turksen K., Nagy A. (eds) Induced Pluripotent Stem (iPS) Cells. Methods in Molecular Biology, vol 1357. Humana Press, New York, NY. pp 423-439; reference U).
Regarding claims 43 and 44, Darabi teaches skeletal myogenic precursors that express pax3 and pax7 that are differentiated from pluripotent stem cells (see 423-439).
In certain circumstances, claims may be rejected under 35 U.S.C. § 102 and § 103 as alternative grounds. Common scenarios in which §§102/103 rejections are appropriate include: 
(1) when the interpretation of the claim(s) is or may be in dispute, i.e., given one interpretation, a rejection under 35 U.S.C. 102 is appropriate and given another interpretation; 
In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); and
(3) when the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process; see In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983).
See M.P.E.P. § 706.02(m), Examiner’s Note to form paragraph 7.27. In these situations, if the examiner finds factual grounds for concluding that the prior-art teaching is substantially identical to the claimed invention, she has adequate basis for shifting the burden of proof to applicant to show a material difference. See M.P.E.P. § 2112, part V. In this case, XXX
Regarding scenario (3), the phrase “prepared by the method of claim 37” is a product-by-process limitation. M.P.E.P. § 2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)
In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Once a product appearing to be substantially identical is found and an art rejection made, the burden shifts to the applicant to show an unobvious difference. In this case, if a prior-art reference teaches cells that appear to be substantially identical to the claimed cells, applicants bear the burden of demonstrating by evidence that the elements in the product-by-process limitation impart structural properties to the cells that are different from those possessed by the prior-art reference’s cells.
Darabi is silent as to the total expression pattern of the cells. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' cells differs, and if so to what extent, from the cells discussed in Darabi.  The prior art cells are made from pluripotent stem cells and express pax3 and pax7 just as the claimed cells. The cited art taken as a whole demonstrates a reasonable probability that the cells of the prior art is either identical or sufficiently similar to the claimed cells that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.

Claim 37-38 and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (2014, Scientific Reports 4(7207): 1-4; reference V) in view of Consalvi et al (2013, Molecular Medicine, 19:79-87; reference W) and Sakurai et al (U.S. PGPUB 2014/0370537; reference A).
Li teaches that genetic data has also shown that histone acetyltransferase (HATs) are critical for skeletal myogenesis, particularly through locus-specific histone acetylation, and that increased histone acetylation and subsequent activation of gene transcription may contribute to the modulation of stem cell fate decisions (see page 1). Li further teaches that while HATs effectively relax the chromatin complex, histone deacetylases (HDACs) condense the structure, and as a result, elevated levels of histone acetylation may be achieved by using an approach targeting HDAC activity with an HDAC inhibitor, leading to the accumulation of histones in hyper-acetylated states (see page 1). Li teaches that the differentiation of pluripotent stem cells into skeletal myocytes occurs at a low frequency and requires developmental cues to stimulate the process, but since histone acetylation is important for myogenic differentiation, enhancing histone acetylation should therefore promote the development of skeletal myocytes (see page 1). Regarding claim 37, Li teaches treating stem cells with an HDAC inhibitor in vitro to promote differentiation into a skeletal muscle lineage (see pages 1-3). Regarding claim 38, Li teaches treating the stem cells with 500 nM of the HDAC inhibitor to induce differentiation along a myogenic lineage (see Figure 2).
Li does not teach the stem cells are hiPSC or that the HDAC inhibitor is givinostat (claims 37 and 43-44). Li does not teach culturing the cells in serum free media comprising SB43152 (claims 41 and 42).
Regarding claim 37, Consalvi teaches that the HDAC inhibitor givinostat can drive cells towards skeletal myogenic pathways (see pages 79-87).
Regarding claims 37 and 43-44, Sakurai teaches that hiPSC can be induced along skeletal myogenic lineages (see paragraphs [0004]-[0005] and [0009]). Regarding claims 41-42, 
It would have been obvious to combine Li and Consalvi to use the HDAC inhibitor givinostat in Li’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using the HDAC inhibitor givinostat in Li’s method because Consalvi teaches that the HDAC inhibitor givinostat can drive cells towards skeletal myogenic pathways. The skilled artisan would have been motivated to use the HDAC inhibitor givinostat in Li’s method because Li establishes that HDAC inhibitors can be used to promote skeletal muscle differentiation pathways and Consalvi teaches that the HDAC inhibitor givinostat can drive cells towards skeletal myogenic pathways.
It would have been obvious to combine Li and Sakurai to use hiPSC and Sakurai’s culture conditions in Li’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using hiPSC and Sakurai’s culture conditions in Li’s method because Sakurai teaches that hiPSCs and serum-free conditions comprising SB43152 can be used to differentiate cells towards skeletal myogenic pathways. The skilled artisan would have been motivated to use hiPSC and Sakurai’s culture conditions in Li’s method because Sakurai teaches that hiPSCs and serum-free conditions comprising SB43152 can be used to differentiate cells towards skeletal myogenic pathways.
Regarding claim 38, while Li teaches using 500 nM of the HDAC inhibitor to induce differentiation along a myogenic lineage, Li does not teach the number of cells. However, the amount of the HDAC inhibitor to induce differentiation along a myogenic lineage is result effective as Li establishes the HDAC inhibitor drives differentiation along a myogenic lineage.
Regarding claims 43 and 44, since the method of making the cells in claim 37 is obvious over the cited references, the product produced by the method is also obvious.
.
Claims 39 and 40 rejected under 35 U.S.C. 103 as being unpatentable over Li et al (2014, Scientific Reports 4(7207): 1-4) in view of Consalvi et al (2013, Molecular Medicine, 19:79-87) and Sakurai et al (U.S. PGPUB 2014/0370537) as applied to claims 37-38 and 41-44  above, and further in view of Engler et al (U.S. PGPUB 2007/0190646; reference B).
	The teaching of Li in view of Consalvi and Sakurai are discussed and relied upon above.
	Li view of Consalvi and Sakurai do not teach further culturing the cells with Y27632.
	Regarding claims 39 and 40, Engler teaches culturing the stem cells with Y27632 in methods of differentiating stem cells into myoblasts (see paragraph [0062]). 
It would have been obvious to combine Li and Engler to use Engler’s culture conditions in Li’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using Engler’s culture conditions in Li’s method because Engler teaches that said conditions comprising Y27632 can be used to differentiate cells towards myogenic pathways. The skilled artisan would have been motivated to use Y27632 in Li’s method because Engler teaches culturing the stem cells with Y27632 in methods of differentiating stem cells into myoblasts.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A MCNEIL/Examiner, Art Unit 1653